Citation Nr: 0027469	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
bilateral tubal ligation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


REMAND

The veteran had active service from January 1986 to August 
1993.  Service connection for modified Pomeroy bilateral 
tubal ligation was granted in February 1999 and assigned a 
zero percent rating effective August 1996.  At that time, the 
RO considered the veteran's service medical records, which 
reveal that the veteran underwent a modified bilateral tubal 
ligation on January 17, 1992. 

It does not appear that the veteran has been accorded a VA 
medical examination since November 1997.  In light of the 
veteran's complaints of pain and discomfort, the Board hereby 
requests further development in this case to determine the 
extent of the severity of her disability.  The record as it 
stands currently is inadequate for the purpose of rendering 
an informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gynecological examination to determine 
the severity of her disability associated 
with the 1992 bilateral tubal ligation.  
In particular, the examiner should 
comment on objective signs of pain and 
discomfort, whether further and 
continuous treatment is required to 
address the veteran's complaints, and 
whether the area surrounding the scar 
tissue is painful and/or tender.  Also, 
the examiner should note whether the 
veteran's symptoms inhibit her ability to 
work, and if so, to what extent.  

2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered. The RO 
should also consider whether the 
provisions of 38 C.F.R. § 3.321(b)(1), 
apply in this case. If the veteran's 
claim remains denied, she and her 
representative should be provided with a 
supplemental statement of the case, which 
should include, but not be limited to, 
any additional pertinent law and 
regulations and a complete discussion of 
the action taken on the veteran's claim.  
Applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



